[Cite as State v. Brown, 2013-Ohio-3896.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

STATE OF OHIO                                    JUDGES:
                                                 Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                       Hon. Sheila G. Farmer, J.
                                                 Hon. Patricia A. Delaney, J.
-vs-
                                                 Case No. 13-CA-24
ROMAN BROWN

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Fairfield County Court of
                                              Common Pleas, Case No. 2010-CR-0470


JUDGMENT:                                     Affirmed


DATE OF JUDGMENT ENTRY:                        September 9, 2013


APPEARANCES:


For Plaintiff-Appellee                        For Defendant-Appellant


GREGG MARX                                    DAVID A. TAWNEY
Prosecuting Attorney                          117 West Main Street, Suite 208
239 W. Main Street, Suite 101                 Lancaster, Ohio 43130
Lancaster, Ohio 43130
Fairfield County, Case No. 13-CA-24                                                          2

Hoffman, P.J.


         {¶1}   Defendant-appellant Roman Brown appeals his felony conviction entered

by the Fairfield County Court of Common Pleas. Plaintiff-appellee is the state of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   On November 10, 2010, the Fairfield County Grand Jury indicted

Appellant on one count of unlawful sexual contact with a minor, a violation of R.C.

2907.04(A) and (B)(3), a felony of the third degree.         At the time of the indictment,

Appellant was in the Fairfield County Jail, being held on an unrelated charge. Appellant

was later extradited to Pennsylvania to serve a prison sentence in an unrelated driving

conviction.

         {¶3}   While incarcerated in Pennsylvania, Appellant sent a letter to the Fairfield

County Clerk of Court dated November 15, 2011, inquiring as to a detainer or warrant

was pending against him. The Clerk responded with a letter to Appellant stating nothing

was on file relating to a detainer or warrant pending against Appellant.

         {¶4}   Appellant again wrote to the Clerk of Courts on March 26, 2012,

requesting information relative to a detainer or warrant against him. No response was

received from the Clerk's office relative to Appellant’s March 26, 2012 letter.

         {¶5}   Upon release from incarceration in Pennsylvania, Appellant returned to

Fairfield County, and was arraigned on the indictment on July 13, 2012. Appellant

entered a plea of not guilty.

         {¶6}   On November 21, 2012, Appellant filed a motion to dismiss the charge.

The trial court overruled the motion.

1
    A rendition of the underlying facts is unnecessary for our disposition of this appeal.
Fairfield County, Case No. 13-CA-24                                                    3


      {¶7}   On January 23, 2013, Appellant entered a plea of no contest to a lesser

charge of attempted gross sexual imposition, in violation of R.C. 2923.02, a fifth degree

felony. The trial court sentenced Appellant to a nine month term of imprisonment, and

credited Appellant with 204 days spent in the Fairfield County Jail.

      {¶8}   Appellant now appeals, assigning as error:

      {¶9}   “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

FINDING THAT THE DEFENDANT DID NOT SUBSTANTIALLY COMPLY WITH THE

REQUIREMENTS OF OHIO REVISED CODE SECTION 2941.401 AS IT APPLIES TO

THE RIGHTS OF THE DEFENDANT FOR A SPEEDY TRIAL.”

      {¶10} R.C. 2941.401 states:

      {¶11} "When a person has entered upon a term of imprisonment in a

correctional institution of this state, and when during the continuance of the term of

imprisonment there is pending in this state any untried indictment, information, or

complaint against the prisoner, he shall be brought to trial within one hundred eighty

days after he causes to be delivered to the prosecuting attorney and the appropriate

court in which the matter is pending, written notice of the place of his imprisonment and

a request for a final disposition to be made of the matter, except that for good cause

shown in open court, with the prisoner or his counsel present, the court may grant any

necessary or reasonable continuance. The request of the prisoner shall be

accompanied by a certificate of the warden or superintendent having custody of the

prisoner, stating the term of commitment under which the prisoner is being held, the

time served and remaining to be served on the sentence, the amount of good time
Fairfield County, Case No. 13-CA-24                                                        4


earned, the time of parole eligibility of the prisoner, and any decisions of the adult parole

authority relating to the prisoner.

       {¶12} "The written notice and request for final disposition shall be given or sent

by the prisoner to the warden or superintendent having custody of him, who shall

promptly forward it with the certificate to the appropriate prosecuting attorney and court

by registered or certified mail, return receipt requested.

       {¶13} "The warden or superintendent having custody of the prisoner shall

promptly inform him in writing of the source and contents of any untried indictment,

information, or complaint against him, concerning which the warden or superintendent

has knowledge, and of his right to make a request for final disposition thereof.***"

       {¶14} R.C. 2941.401 sets forth specific statutory requirements. Appellant did not

deliver to the prosecuting attorney and the appropriate court written notice of his place

of imprisonment or a request for a final disposition of the matter. Further, Appellant did

not proffer a certificate of the warden or superintendent of the prison in which he was in

custody stating the terms of his commitment, the time of his parole eligibility or any

decisions with regard to the adult parole authority.

       {¶15} Appellant admits he did not comply with the statute, but submits his letters

inquiring as to whether any warrants and detainers pending against him, which letters

were sent to the Clerk of Courts, are sufficient. We disagree. We find Appellant did not

substantially nor sufficiently comply with the statutory requirements.

       {¶16} The sole assignment of error is overruled.
Fairfield County, Case No. 13-CA-24                                              5


      {¶17} Appellant's conviction in the Fairfield County Court of Common Pleas is

affirmed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                         ___________________________________
                                         HON. WILLIAM B. HOFFMAN


                                         ___________________________________
                                         HON. SHEILA G. FARMER


                                         ___________________________________
                                         HON. PATRICIA A. DELANEY
Fairfield County, Case No. 13-CA-24                                                  6


           IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
ROMAN BROWN                                :
                                           :
       Defendant-Appellant                 :         Case No. 13-CA-24


       For the reason stated in our accompanying Opinion, Appellant's conviction in the

Fairfield County Court of Common Pleas is affirmed. Costs to Appellant.




                                           ___________________________________
                                           HON. WILLIAM B. HOFFMAN


                                           ___________________________________
                                           HON. SHEILA G. FARMER


                                           ___________________________________
                                           HON. PATRICIA A. DELANEY